United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2075
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Orondee Jacquell Maxwell

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                          Submitted: November 13, 2012
                           Filed: November 26, 2012
                                  [Unpublished]
                                 ____________

Before RILEY, Chief Judge, WOLLMAN and MELLOY, Circuit Judges.
                              ____________

PER CURIAM.

       Orondee Maxwell appeals from the denial of his motion for reduction of
sentence under 18 U.S.C. § 3582(c)(2). The district court1 held that Maxwell was
ineligible for a reduction because his term of imprisonment was not “based on” the

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
United States Sentencing Guidelines (Guidelines) within the meaning of § 3582(c)(2).
We affirm.

                                           I.

      On the third day of a jury trial in 2007, pursuant to an oral Federal Rule of
Criminal Procedure 11(c)(1)(C) plea agreement, Maxwell and two codefendants
pleaded guilty to conspiracy to manufacture and distribute 50 grams or more of crack
cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The parties agreed
that Maxwell would be sentenced to 168 months’ imprisonment and that the
codefendants would be sentenced to 132 and 84 months’ imprisonment. Before
accepting the plea, the district court inquired as to the varying sentences, to which the
prosecutor explained:

      It’s essentially the criminal history on each defendant and how that
      impacts their potential guideline or statutory sentence. In regards to Mr.
      Orondee Maxwell, it is most significantly and basically to irrelevance of
      all other criminal history affected by his prior felony criminal drug
      conviction which imposes a mandatory minimum sentence of 240
      months regardless of where he would fall in the guidelines below that.

Plea Hr’g Tr. at 20-21. The presentence report attributed 241.72 grams of crack
cocaine to Maxwell, but did not calculate a Guidelines range because Maxwell had
entered into a Rule 11(c)(1)(C) plea agreement. The district court sentenced Maxwell
to 168 months’ imprisonment in accordance with the plea agreement.

       In 2011, Maxwell moved for a reduction of sentence based on the retroactive
amendments to the crack cocaine Guidelines. The district court concluded that
Maxwell’s term of imprisonment was “based on” the Rule 11(c)(1)(C) plea agreement,
not the Guidelines, and denied the motion.



                                          -2-
                                         II.

      Section 3582(c)(2) permits the court to modify a sentence “in the case of a
defendant who has been sentenced to a term of imprisonment based on a sentencing
range that has subsequently been lowered by the Sentencing Commission[.]” We
review de novo the district court’s authority to modify a sentence under § 3582(c)(2).
United States v. Tolliver, 570 F.3d 1062, 1065 (8th Cir. 2009).

      We agree with the district court that Maxwell’s term of imprisonment was
“based on” the parties’ Rule 11(c)(1)(C) plea agreement rather than the Guidelines.
The parties agreed to a specific term of imprisonment rather than a Guidelines
sentencing range, and the oral plea agreement does not “make clear” that the
Guidelines were the basis for the agreed term of imprisonment. See Freeman v.
United States, 131 S. Ct. 2685, 2697-98 (2011) (Sotomayor, J., concurring in the
judgment). Accordingly, Maxwell is not eligible for a sentence reduction under
§ 3582(c)(2).

       We decline Maxwell’s invitation to supplement the record through an
evidentiary hearing. Such a “free-ranging search through the parties’ negotiating
history” is expressly precluded by Justice Sotomayor’s concurring opinion in
Freeman. See id. at 2697.

                                         III.

      The order denying the motion for reduction of sentence is affirmed.
                     ______________________________




                                         -3-